COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ANTONIO LOPEZ,                                                 No. 08-17-00039-CR
                                                §
                             Appellant,                            Appeal from the
                                                §
 v.                                                              171st District Court
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                             State.                             (TC# 20120D04452)
                                                §

                                           O R §D E R

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within
which to file the Reporter’s Record until September 6, 2017. NO FURTHER REQUEST FOR
                                               '
EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY
THIS COURT.                                     '

       It is further ORDERED that Anita D. Garza, Court Reporter for the 171st District Court, for
El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered cause,
and forward the same to this Court on or before September 6, 207
       If the Reporters Record is not filed with this Court by September 6 ,2017, this Court will
consider whether it is necessary to order the trial Court to conduct a hearing to determine why the
record has not been filed.
               IT IS SO ORDERED this 26th day of July, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.